Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lonschein, J.), rendered August 19, 1982, convicting him of robbery in the first degree, criminal possession of a weapon in the second degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewed in the light most favorable to the People, the evidence was more than sufficient to support the defendant’s conviction of the crimes charged. Moreover, upon the exercise of our factual review power, we are satisfied that the evidence was of sufficient quality and quantity to establish the defendant’s guilt beyond a reasonable doubt.
We have considered the defendant’s other contentions and have found them to be either unpreserved for appellate review or without merit. Thompson, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.